McCay, Judge.
It is true that the Act of 1868 provides that any person desiring to file objections to an application for homestead and exemption, shall appear at the time and place specified for the hearing. If the hearing were had on that day, and a judgment entered, or as the statute requires the schedule and plat approved, no doubt all objections would be too late. But suppose the hearing is postponed, as was done in this case, are objectors concluded because they do not appear at the time and place specified in the notice? We think not. The words of the Act are, “ the time and place for passing upon the schedule,” etc. But suppose that time is postponed. Besides, the Act does not say that the objector shall come at that time and place, but that if at the time and place no objection shall be filed by any creditor, the Court shall approve, etc. Here a creditor did file objections, and the day for passing on the schedule, etc., was legally and properly postponed. We are not disposed to construe this Act harshly as against creditors. It is a proceeding -ex parte by the debtor. The notice is by publication, and all experience is, that but few of the parties at interest know of the proceedings, and we are sorry to say that we fear there has been a great deal of fraud and imposition practiced from this very fact. We think our practice before the Ordinary, in other cases, is the true practice. This Court has held that a new party may come in with new grounds of caveat to an order even on the appeal, and we think there is the same reason, and perhaps more for such a practice in these cases. We have held, after much deliberaation, that this provision for a widow and minor children is not cumulative to the other provisions, and until the Legislature alters the law we shall adhere to that-ruling. This widow and minors have already, of the husband’s property, over $1,000 exempt from his debts. We think that satisfies the statute. Nor do we think the fact that the husband died before the Act of 1868, alters the case. That Act does not say they shall have the amount of $1,000 above what was previously *253allowed. This provision for the family is wise! and humane, and based on a proper public policy. But even kindness has its limits, and we think the Act of 1868 reaches the limits.
Judgment affirmed.